STEPHENSON, Justice
(dissenting).
I respectfully dissent. The witnesses had been placed under the rule in this case at the request of the plaintiff’s attorney. Plaintiff’s attorney had the private investigator, Blakey, present during the course of the trial, to assist in such trial. Plaintiff’s attorney knew he had a tape recording of a conversation, which was nothing more than an ex parte statement, and which would not have been admissible under any circumstances except for impeachment purposes. In spite of this knowledge, plaintiff’s attorney did not have Blakey placed under the rule with the other witnesses. Even though Blakey may not have been present at the time Watson testified, undoubtedly Blakey was present and heard the plaintiff testify that Cozort did climb the pole, and also heard the witness Chumley testify as to such matter. Blakey had the benefit of hearing the testimony that would be bolstered if the witness Watson could be impeached.
The majority opinion does not make it clear to me, and I do not think it will make it clear to trial judges, whether it is holding that a trial judge has no discretion un*770der the circumstances of this case, or that the trial judge abused his discretion in this case. If the majority opinion holds that a trial judge has no discretion under these circumstances, then this is the first case that I have found so holding. Plaintiff cites the cases Holstein v. Grier, Tex. Civ. App. 262 S.W.2d 954, and Johnson v. Cooley, 30 Tex.Civ.App. 576, 71 S.W. 34, in support of his position in this case. It must be noted that neither of these cases goes as far as saying the trial court has no discretion, but each holds the trial court abused its discretion. It is also pointed out that in both the Holstein Case, supra, and the -Johnson Case, supra, the witness whose testimony was excluded had been placed under the rule, and the point is made that the trial court could enforce the rule by contempt proceedings. No such enforcement would have been available in the present case, as the witness had not been placed under the rule. To hold that the trial court has no discretion under these circumstances would, in effect, make Rule 267, Texas Rules of Civil Procedure, meaningless. A litigant could refrain from placing a witness under the rule, let the witness hear the remainder of the testimony and then place the witness on the stand. The witness would not be in contempt of court, and the trial court would be powerless to decide whether the witness should be permitted to testify. Trial courts must be in a position to control the trial of cases in order that justice and equity be done.
On the other hand, if the majority opinion is holding that the trial court abused its discretion, there are other problems to be faced.
A prior inconsistent statement cannot be used as substantive evidence of the truth of the facts stated. The testimony of the witness Blakey and the tape recording of the conversation would not be evidence of any facts stated, and would have no probative value to support any issue in the case. No case has been cited to us, and I have found no cases, in which it has been held that a trial court abused its discretion in excluding impeachment testimony where the rule had been invoked, and the witness either had been placed under the rule or had not been placed under the rule.
In addition to this, the plaintiff is faced with Rule 434, T.R.C.P. This plaintiff, in order to be entitled to a reversal, must show that but for the exclusion of such testimony the jury would in all reasonable probability have returned a verdict, other than the verdict it did return. Maddox v. Gulf, Colorado & Santa Fe Railway Co., Tex.Civ.App., 293 S.W.2d 499. I also quote from Missouri-Kansas-Texas Railroad Company v. Wright, 311 S.W.2d 440, as follows:
"Assuming that it would have been proper to have permitted the introduction of the complaint in the Schubert case, rather than denied, the matter of whether such exclusion amounted to reversible error would be controlled by the provisions of T.R.C.P. 434. The Railroad is therefore burdened with the obligation to show that the trial court’s exclusion of the proffered evidence was reasonably calculated to cause and probably did cause the jury to return a verdict contrary to that which would have been returned had the evidence been admitted. This burden has in our view not been discharged.”
A recent decision of this court, passing upon Rule 434, is in part as follows:
Barmore v. Safety Casualty Company, 363 S.W.2d 355, (McNeill, J.):
“Defendant lastly urges that the trial court’s exclusion of Mrs. Bar-more’s testimony was harmless within the purview of Rule 434, Texas Rules of Civil Procedure. In this connection it is stated that plaintiff’s testimony to the effect that he told Hoke of *771the accident, which was not denied, served as contradiction and answer to the testimony produced by defendant. We must measure the error by the test: Did it amount to such a denial of appellant’s rights as was reasonably calculated to cause and probably did cause the rendition of an improper judgment? Much consideration has been given this question. Who can say what effect the tendered testimony may have had upon the jury? Would the jury have attached more weight to what plaintiff had testified if his wife had been allowed to tell that he told her he had been hurt. Her testimony would not have been that he got hurt — which was the question directly in contest; it would have been proof of a secondary nature — that he told her he got hurt. Thus her testimony rested directly upon her husband’s. The primary fact of injury must rest squarely upon plaintiff’s own testimony as there were no other witnesses present. Thus his veracity alone in the final test was at issue. His wife’s testimony, if allowed, may have been sufficient to cause the jury to have decided that he had gotten hurt. But we cannot say that it probably did cause the rendition of an improper judgment.”
In this case I would hold first that the control of witnesses under the circumstances of this case, [that is, the rule has been invoked, a witness not placed under the rule hears all or a part of the testimony and is then called to testify,] lies within the sound discretion of the trial court. I would further hold that the trial court did not err in refusing to permit the witness Blakey to testify, as such refusal was not an abuse of its discretion.
I also would hold, even though the majority opinion holds such refusal to be error, that it is not harmful error under Rule 434, T.R.C.P.